DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4, 5, 7-11, and 13-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, 4, and 13, all of these three independent claims have all been amended to recite that “the material selected to provide a constant optical path length through the optical cavity over a range of angles of incidence of the light on the first semi-reflective surface”, such that the material is selected or determined prior to any light being passed through the optical cavity, during the production of the optical cavity, that the material is chosen that would result in the range of angles of incidence of the light on the first semi-reflective surface would have a constant optical path length as it traverses the optical cavity. The examiner, alone or in combination, had trouble finding a material that would have these characteristics as well as a changing of refraction that varies as a function of the propagation of light that is also placed between two semi-reflective surfaces. Hence, when the claim scope is considered in full, the claim scope is considered allowable. 
The following patents and patent applications are cited to show the state of the art with respect to optical resonators and etalons:
 (US-20160209643, US-20060182154, US-20100253948, US-20190064629, US-20160064894,  US-20070171504, US-20020030439, US-20190257990, US-20160349284, US-20070076282, US-20190007091, US-20170299882, US-20200371328, US-20190158208, US-20190331941, US-20040080834, US-20120147361, US-20040080832, US-9091853, US-5896005, US-10554306, US-6466707, US-11101896, US-6816315, US-6882764) 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637